Citation Nr: 0502893	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-08 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hypertension.  

2.  Entitlement to an initial compensable disability rating 
for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1996 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The claims folder was subsequently 
transferred to the RO in St. Petersburg, Florida.

The veteran and his wife testified before the undersigned at 
a Travel Board hearing in June 2004.  A transcript of that 
hearing has been associated with the claims folder.  

The issue of an initial compensable disability rating for 
bilateral plantar fasciitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran requires medication for the control of 
hypertension.  




CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 
7101 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an April 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
explained the assistance provisions of the VCAA.  The Board 
emphasizes that this appeal arises from an initial rating 
assigned when the RO awarded service connection, such that 
the original letter refers to the requirements for 
establishing service connection.  See VAOPGCPREC 8-2003 (no 
requirement for additional 38 U.S.C.A. § 5103(a) notice on a 
"downstream" issue if notice has already been provided).  
However, the RO issued an additional letter in July 2003 with 
information specific to the claim for an increased initial 
rating.  That letter also provided specific information as to 
what evidence VA was obligated to obtain and what information 
or evidence it was the veteran's responsibility to provide.  
In addition, the February 2003 statement of the case includes 
the text of the new VCAA sections relating to notice and 
assistance.  Therefore, the Board finds that the RO has 
provided all requisite notice.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO provided it original 
VCAA letter in April 2001, prior to the August 2001 initial 
determination on the claim, such that there is no conflict 
with Pelegrini.  Although it supplemented that letter in July 
2003 correspondence, there is no indication of prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform to 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21.  In this case, although neither VCAA notice letter to the 
veteran specifically contains this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  The letters 
specifically identified certain evidence that the RO would 
secure.  They also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letters ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist as it relates to the 
instant claim, the Board finds that the requirements of 
38 U.S.C.A. § 5103A are sufficiently met to decide the 
appeal.  The claims folder contains the veteran's service 
medical records, the report of the May 2001 VA examination, 
and private medical evidence submitted by the veteran.  This 
evidence is adequate to support the fully favorable decision, 
discussed in detail below.  The veteran does not allege that 
there is any available evidence that would support a 
different decision, such that the Board finds that any delay 
in adjudicating the appeal would not result in any benefit to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991).  Therefore, the Board will proceed to adjudicate the 
appeal without any remand to the RO.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's hypertension is currently evaluated as 
noncompensable (zero percent disabling) under Diagnostic Code 
(Code) 7101, hypertensive vascular disease.  38 C.F.R. § 
4.104.  A 10 percent rating is assigned under Code 7101 for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 
20 percent evaluation is in order for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.   

In this case, the Board finds that the record more closely 
approximates the disability picture for a 10 percent rating.  
38 C.F.R. § 4.7.  That is, the evidence demonstrates that the 
veteran requires medication for control of his service-
connected hypertension.  During the June 2004 Travel Board 
hearing, the veteran testified that he was prescribed 
medication for hypertension in June 2001, prior to his 
separation from service, and that he still took prescription 
medication.  Private medical records dated in November 2001 
and thereafter showed that he continued to take this 
medication and that the blood pressure was under control.  In 
addition, evidence from J. Whitesell, M.D., indicates that 
the veteran's blood pressure was elevated when he ran out of 
the medication.  Resolving doubt in the veteran's favor, the 
Board finds that the evidence supports an initial 10 percent 
disability rating for hypertension.  38 C.F.R. § 4.3. 

The Board adds that the preponderance of the evidence is 
against a rating greater than 10 percent. Id.  Specifically, 
there is no medical evidence showing any diastolic pressure 
or 110 or more or any systolic pressure of 200 or more.  In 
addition, during the Travel Board hearing, the veteran 
related that he experienced transient blood pressure 
elevations associated with pain, but that otherwise his blood 
pressure readings were normal and that the hypertension had 
no effect on his daily activities.  Accordingly, the Board 
cannot conclude that the overall disability picture more 
nearly approximates the criteria for a 20 percent rating.  
38 C.F.R. 
§ 4.7.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial 10 percent disability rating 
for hypertension is granted.  




REMAND

The veteran seeks an initial compensable disability rating 
for bilateral plantar fasciitis.  He has indicated that he 
has received medical treatment at the VA Medical Centers in 
Montgomery and Tuskegee, as well as at the VA Outpatient 
Clinic in Savannah.  The RO has not obtained these records.  
VA's duty to assist includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  A remand is required to secure these 
records.  

In addition, the Board notes that the veteran submitted an 
April 2003 record from a Dr. Whitesell in which she related 
that she would schedule a podiatry referral with a Dr. 
Garner.  There is no record from Dr. Garner in the claims 
folder.  VA is required to make reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  On remand, the RO should take steps 
to secure these private medical records.

Finally, during the June 2004 Travel Board hearing, the 
veteran alleged that the disability had worsened since 2001, 
when he had his previous VA examination.  In addition, he 
noted that he was scheduled for surgery later in June 2004.  
The duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the veteran claims that his 
condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  Due to the amount of time elapsed 
since the last VA examination, and the increase in severity 
alleged by the veteran, the Board finds that a new 
examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to submit, or authorize VA to 
obtain, records from a podiatry referral 
in or about April 2003 with a Dr. Garner.  
It should allow the appropriate period of 
time for response.    

2.  The RO should secure the veteran's VA 
medical records from the VA Medical 
Center in Montgomery, Alabama, the VA 
Medical Center in Tuskegee, Alabama, and 
the VA Outpatient Clinic in Savannah, 
Georgia.  All records, including 
outpatient treatment, inpatient and 
surgical treatment, and X-ray reports, 
dated from August 2001 to the present 
should be secured.  

3.  The RO should arrange for the veteran 
to be scheduled for a podiatric 
examination to assess the nature and 
severity of the service-connected 
bilateral plantar fasciitis.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The claims folder should be 
made available to the examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished.  

The examiner is asked to identify and 
describe any current foot symptomatology 
due to the service-connected bilateral 
plantar fasciitis, including any 
functional loss associated with the feet 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.   

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


